Citation Nr: 1430968	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-44 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for tinnitus, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claims to reopen for service connection for bilateral hearing loss and tinnitus on the basis that new and material evidence had not been received by VA to reopen previously denied claims therefor.  With his substantive appeal of October 2010, the Veteran submitted private medical evidence supportive of his entitlement to the benefits sought and by its supplemental statement of the case of January 2014, the RO conceded that new and material evidence had been presented as to permit reopening of each claim, but that a preponderance of the evidence was against entitlement to service connection for both hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was most recently denied by a rating decision entered in September 2004; following notice to the Veteran of the adverse action taken and his appellate rights, a timely appeal was initiated but not then timely perfected.  

2.  Following entry of the September 2004  denial of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  

3.  Bilateral hearing loss and tinnitus are as likely as not the result of inservice acoustic trauma.  

CONCLUSIONS OF LAW

1.  The RO decision of September 2004, denying service connection for bilateral hearing loss and tinnitus, is final, and new and material evidence has been received by VA to reopen those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service connection for bilateral hearing loss and tinnitus was most recently denied by VA through an RO rating decision of September 2004.  The basis of that decision was that there was no evidence that either condition was then in existence and that the evidence failed to show that hearing loss began in or was caused by an event in service.  Following the RO's issuance of written notice to the Veteran of the adverse actions taken and of his appellate rights, he initiated an appeal, but did not then timely perfect his appeal following the issuance of a statement of the case.  As such, the September 2004 action was rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence identifying the presence of both claimed disorders and their likely link to inservice noise exposure.  This evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and those reopened claims are further addressed below.  38 U.S.C.A. § 5108.  

Given the favorable disposition on the underlying claims of service connection, there is no possibility of resulting prejudice from the Board's immediate reconsideration of the claims on the merits because the Veteran is receiving the requested benefit in its entirety.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

The Veteran seeks service connection for hearing loss of each of his ears and for tinnitus on the basis of inservice acoustic trauma.  He indicates and the record otherwise confirms that he served in the Army as a heavy vehicle driver operator, with receipt of the Sharpshooter's Badge as to the M-60 and M-16 and the Marksman's Badge with the M-14.  Acoustic trauma is alleged on the basis of the Veteran's exposure to weaponry fire on multiple occasions, one or more of which entailed excessive noise exposure on the shooting range without adequate hearing protection.  

The report of an induction medical examination in March 1968 denotes normal hearing at all Hertz levels, excepting the right ear at 4000 Hertz, at which a speech reception threshold of 20 decibels was reported in American Standards Association units (converted to 25 decibels in International Standards Organization units).  See Hensley v. Brown, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  At service entrance, the Veteran also noted the occurrence of a prior ear infection with accompanying blurry vision and dizziness, which had occurred last two years prior to service.  Service treatment records indicate that the Veteran sustained head trauma while playing football in July 1968, although no complaints or findings of resulting ear problems were set forth at that time, and on a separation medical examination in October 1969, despite service exit being in March 1970, normal auditory acuity was shown.  A report of medical history at that time indicated in part that the Veteran had also sustained a head injury at the age of three years from which there were no complications.  

The Veteran specifically argues that his hearing was not tested at the time of his service exit in March 1970, although he did execute a document indicating that no change in his medical condition had occurred since the October 1969 separation evaluation.  He further contends that without testing at or near the actual discharge date, the noise exposure he had in the last five months of active duty were unaccounted for in terms of its impact on his hearing.  The point that he raises is a reasonable one and a VA examiner who evaluated the Veteran in November 2005 could not rule out the possibility that acoustic trauma in the last five months of active service of the Veteran could have resulted in his auditory difficulties.  That same VA examiner, whose opinions were largely contraindicative of the Veteran's entitlement to service connection for hearing loss and tinnitus, conceded that if one were to assume that it was highly probable that the Veteran experienced hearing loss and/or tinnitus from October 1969 to March 1970, then the Veteran would have to be given the benefit of the doubt that at least his hearing loss was in part related to military service-a proposition which he indicated appeared to be "somewhat unlikely," but could not be entirely ruled out.  The VA examiner believed that any change in noise exposure or auditory acuity during those last five months would surely have been noted in service records, but that assumption is not fact-based, and without verification of the Veteran's hearing status by objective measure, it remains unknown what impact, if any, excessive noise exposure during the last five months of military service had on the Veteran's hearing ability.  

The Board finds persuasive the report of a private audiological examination in September 2010, findings from which prompted entry of diagnoses of a severe, high frequency sensorineural hearing loss and tinnitus of both ears.  Based on a review of the Veteran's file, which by the Veteran's credible account was a copy of his VA claims folder which the record reflects was previously sought by him and provided to him in November 2009, as well as current test results, the examining audiologist opined that the entities shown were suggestive of noise trauma and which were as likely as not a result of noise exposure from firearms, trucks, and artillery experienced by the Veteran in the military.  

Additional VA examination by a fee-basis audiologist in December 2013 yielded diagnoses of a bilateral sensorineural hearing loss and tinnitus, with the VA examiner opining that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service, citing normal hearing thresholds at the time of separation and medical literature indicating that a noise-induced hearing loss will not progress once noise exposure has stopped.  Tinnitus was also found to be present, with the Veteran reporting its onset in January 1969 following an episode in which fired weapons on the shooting range without ear protection.  In the audiologist's view, it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss and, in a subsequent addendum, that same audiologist concluded that it was less likely as not that the Veteran's tinnitus was "incurred in or caused by the claimed in-service injury, event, or illness," citing once more normal hearing sensitivity at service separation and the medical text referenced above.  
Here, it remains unknown what the Veteran's auditory acuity was at the time he actually was discharged from active duty, although it is clear that audiometric testing five months prior to service was within normal limits.  On that basis, the opinions set forth in December 2013, to the extent that such are predicated on the conclusion that normal hearing was present at separation, are accorded but minimal 

probative weight.  Moreover, per Hensley, supra, normal hearing, even if demonstrated at service separation is not a bar to a grant of service connection for a hearing disorder.  

The Veteran credibly reports that he was exposed to excessive noise levels in service without adequate ear protection, and, thus, inservice acoustic trauma is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account of hearing loss and/or tinnitus in service or beginning at a time proximal to service separation is likewise credible.  Moreover, this is a case marked by inconsistencies in service examination and treatment records, including evidence of hearing loss of the right ear at service entrance with a return to normal values within five months of service discharge, as well as the absence of audiometric testing at the time of the Veteran's discharge from active duty in March 1970.  There likewise is evidence of head trauma and ear infection prior to service, as well as inservice head trauma.  The nexus opinions voiced by the fee-basis examiner in 2013 as to nexus were at least partly based on a conclusion that the Veteran's hearing was normal at separation, and that simply was not the case.  It is also true that the private audiologist whose opinion favors entitlement to the benefits sought did not address the inservice inconsistencies, but did offer an opinion based on a review of the claims folder as it existed in late 2009.  

The Board, while conceding that there is evidence both supportive and contraindicating entitlement, finds that the evidence in support of service connection, including both lay and medical evidence, is at least in relative equipoise with that contraindicating entitlement, such that service connection for bilateral hearing loss and tinnitus must be conceded.  To that end, service connection for bilateral hearing loss and tinnitus is granted.  

ORDER

New and material having been submitted, the previously denied claims for service connection for bilateral hearing loss and tinnitus are reopened.  

Service connection for bilateral hearing loss and tinnitus is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


